     CASE 0:18-cv-02617-DSD-LIB Document 51 Filed 07/30/19 Page 1 of 9



                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA
                      Civil No. 18-2617 (DSD/LIB)

Farass Ali,

                 Petitioner,

v.                                                       ORDER

Jefferson Beauregard Sessions, III,
Attorney General, et al.,

                 Respondents.


     This matter is before the court upon the Eighth Circuit Court

of Appeals’ remand of petitioner Farass Ali’s petition for a writ

of habeas corpus pursuant to 28 U.S.C. § 2241.         Based on a review

of the file, record, and proceedings herein, and for the following

reasons, the petition is granted.



                                BACKGROUND

     The underlying facts are not in dispute and will not be

discussed here, except as necessary.1        Ali, a native and citizen of

Iraq, first entered federal immigration custody on May 10, 2017,

and has been in consecutive immigration detention since July 11,

2017. Pet. ¶ 21. Ali is currently detained at the Sherburne County

     1
        A complete case background is available in the court’s
previous order. See ECF No. 15. In June and August 2017, the FBI
notified federal immigration officials that Ali would be considered
a threat to national security should he be released from
immigration custody.    First Gregg Decl. ¶¶ 14, 15, 19.         In
addition, the FBI found content on Ali’s social media accounts
purportedly showing him making, or considering making, assorted
weapons purchases and favorably commenting on the Islamic State’s
military campaigns in the Levant. Id. ¶¶ 15, 19.
       CASE 0:18-cv-02617-DSD-LIB Document 51 Filed 07/30/19 Page 2 of 9



Jail in Elk River, Minnesota.              Id. ¶ 8.

       On       September    19,   2017,   a    bond    hearing   was    held   before

Immigration Judge (IJ) Ryan Wood.                  Id. ¶ 22.        Ali called two

witnesses, and information provided by the FBI, as well as other

evidence provided by federal immigration officials, was entered

into the record.            Id. ¶¶ 19, 20, 21.         The IJ denied Ali’s request

to be released on bond pursuant to 8 C.F.R. § 236.1(c).                     Pet. Ex.

2 at 2.         Ali did not appeal the IJ’s bond determination.

       On September 7, 2018, Ali filed the instant petition for a

writ       of    habeas     corpus,   requesting       release    from   immigration

detention pending a final removal decision.                  On December 19, 2018,

the IJ ordered Ali removed, and Ali subsequently appealed to the

Board of Immigration Appeals (BIA) where his appeal is currently

under review.2        Second Gregg Decl. ¶¶ 3, 12.

       On January 7, 2019, the court granted Ali’s petition for a

writ of habeas corpus and ordered his release from immigration

detention within thirty days pending a final removal decision. The

court concluded that the “Due Process Clause compel[ed] Ali’s

release while he awaits a [final] removal decision.” ECF No. 15 at

9.   On February 1, 2019, the court denied the government’s motion

for reconsideration.

       On April 16, 2019, the Eighth Circuit Court of Appeals

reversed and remanded the matter for further consideration of Ali’s


       2
            Ali has sought three continuances before the BIA.

                                            2
     CASE 0:18-cv-02617-DSD-LIB Document 51 Filed 07/30/19 Page 3 of 9



constitutional arguments.          Specifically, the Eighth Circuit held

that the court “erred when it concluded pre-removal order detention

under § 1226(a) is limited to the period reasonably necessary to

receive a removal decision.” Ali v. Brott, 770 Fed. App’x 298, 302

(8th Cir. 2019).       On June 10, 2019, the Eighth Circuit issued a

mandate, and the matter is now properly before the court.               On June

17, 2019, the parties submitted supplemental briefing.



                                   DISCUSSION

I.   Standard of Review

     The      court   is   prohibited      from   reviewing   the   IJ’s   bond

determination or the attorney general’s exercise of discretionary

judgment. 8 U.S.C. § 1226(e). The court’s jurisdiction is limited

to determining whether the length of pre-removal detention violates

Ali’s constitutional rights.          Jennings v. Rodriguez, 138 S. Ct.

830, 837 (2018).      An alien, such as Ali, challenging the legality

of his detention may petition for a writ of habeas corpus, seeking

immediate release. Preiser v. Rodriguez, 411 U.S. 475, 485 (1973).

     “It is well established that the Fifth Amendment entitles

aliens to due process of law in deportation proceedings.”               Reno v.

Flores, 507 U.S. 292, 307 (1993).                 Freedom from imprisonment,

government custody, detention, or other forms of physical restraint

lies at the heart of the liberty the Due Process Clause protects.

Foucha   v.    Louisiana,    504    U.S.    71,    80   (1992).   “[G]overnment


                                        3
      CASE 0:18-cv-02617-DSD-LIB Document 51 Filed 07/30/19 Page 4 of 9



detention violates [the Due Process Clause] unless the detention is

ordered    in   a   criminal    proceeding     with   adequate      procedural

protections ... or, in certain special and narrow nonpunitive

circumstances,      where   a   special      justification,      such    as   a

harm-threatening     mental     illness,     outweighs    the    individual’s

constitutionally      protected     interest     in      avoiding     physical

restraint.”     Zadvydas v. Davis, 533 U.S. 678, 690 (2001) (internal

citations omitted).

II.   Relevant Law

      8 U.S.C. § 1226 “generally governs the process of arresting

and detaining” deportable aliens pending a decision on whether the

alien is to be removed.         Jennings, 138 S. Ct. at 837.            Under §

1226(a), “the attorney general may issue a warrant for the arrest

and detention of an alien pending a decision on whether the alien

is to be removed from the United States ....”                Id.     (emphasis

added).    The attorney general may release an alien detained under

§ 1226(a) “on bond ... or conditional parole.”            Id.

      The question before the court on remand is whether Ali’s

continued immigration detention under § 1226(a) violates the Due

Process Clause.       “[I]n deciding whether an alien’s continued

detention would violate the Due Process Clause, most courts ...

apply ... the same factors ....” to the various types of pre-

removal detention, including detention under § 1226(a).               Jamal v.

Whitaker, 358 F. Supp. 3d 853, 858 (D. Minn. 2019).             Those factors


                                     4
    CASE 0:18-cv-02617-DSD-LIB Document 51 Filed 07/30/19 Page 5 of 9



are: (1) the total detention length; (2) the presumptive duration

of future detention; (3) the detention conditions; (4) delays in

the removal proceedings caused by the alien or government; and (5)

the likelihood that the removal proceedings will result in a final

removal order.     Id. at 858-59.     Applying these factors, the court

concludes that Ali’s continued detention violates the Due Process

Clause.   As a result, he is entitled to habeas relief.

III. Ali’s Detention

     “How long detention has lasted is critical to the due-process

inquiry.”      Id. at 859 (internal citations omitted).      Ali has been

in consecutive pre-removal detention since July 11, 2017, over two

years. This is a significant period of detention based entirely on

the attorney general’s exercise of discretionary authority.              This

factor strongly favors granting relief.

     In addition, even after nearly a year of litigation before

this court and two years in the immigration proceeding, the parties

cannot say with reasonable certainty when a final order of removal

will be issued.      Indeed, it appears that final resolution before

the BIA will take an additional year, not to mention Ali’s right to

appeal an adverse decision to the Eighth Circuit.             Simply put,

there appears to be no end in sight for Ali’s removal proceeding.

This factor also favors granting relief.

     As   to    Ali’s   detention   conditions,   “[t]he   more   that    the

conditions under which the alien is being held resemble penal


                                      5
      CASE 0:18-cv-02617-DSD-LIB Document 51 Filed 07/30/19 Page 6 of 9



confinement” the stronger the presumption of relief.                    Muse v.

Sessions, No. 18-54, 2018 WL 4466052, at *5 (D. Minn. Sept. 18,

2018).     Ali is detained at the Sherburne County Jail, a facility

that houses federal detainees as well as state criminal inmates.

Id.   The facility is “indistinguishable from penal confinement.”

Id.      Given these prison-like conditions, this factor strongly

favors granting relief.

      As to the source of the delay, “courts should consider the

nature and extent of any delays in the removal proceedings caused

by the alien.”     Jamal, 358 F. Supp. 3d at 860.          “Courts should be

sensitive to the possibility that dilatory tactics by the removable

alien may serve not only to put off the final day of deportation,

but also to compel a determination that the alien must be released

because of the length of his incarceration.”                     Id.   (internal

citations omitted).      Ali has obtained three continuances on his

appeal to the BIA.      Ali states that some of the delays have been

attributable to the death of his initial counsel, entry of pro bono

counsel,    and   difficulties     in       procuring   arabic    translators.

Although there is no evidence that Ali’s litigation strategy before

the IJ included bad-faith tactics or was calculated to prolong his

deportation proceedings, as the BIA is free to deny the requested

continuances, any procedural delay in Ali’s removal proceeding has

been largely related to Ali’s requests for continuances, rather

than government conduct. Accordingly, this factor favors continued


                                        6
       CASE 0:18-cv-02617-DSD-LIB Document 51 Filed 07/30/19 Page 7 of 9



detention.

       Finally, “courts consider the likelihood that the proceedings

will culminate in a final removal order.                  The more likely that the

alien will be removed, the longer the detention that will be deemed

reasonable.”       Id.      The government has prevailed in the initial

immigration       proceedings     and     Ali    is     currently   appealing     that

determination.         Whether Ali will ultimately prevail after many

likely appeals and additional proceedings is not knowable at this

time.      This    analysis      is   further     complicated       by   the   tenuous

diplomatic relations between the United States and Republic of

Iraq, which makes final deportation to Ali’s originating nation

questionable.         See Hamama v. Adducci, 349 F. Supp. 3d 665, 689

(E.D. Mich. 2018).          Nevertheless, given the government’s initial

success in the removal proceedings, this factors favors continued

detention.

       In sum, three of the five factors favor Ali, two of them

strongly. The court’s difficultly in denying Ali’s habeas petition

is the likelihood that his pre-removal detention, already extending

over    two   years    in   prison-like         conditions,    could     extend   into

multiple years before a final removal order is issued. Indeed, the

government’s position is significantly undermined by its concession

that the immigration process is likely to extend that long.

       Moreover,      and   as   stated    in     the    court’s    previous    order,

although the IJ heard evidence that Ali would be considered a


                                           7
    CASE 0:18-cv-02617-DSD-LIB Document 51 Filed 07/30/19 Page 8 of 9



national security threat if released, he has not been specially

designated a terrorist or a criminal subjecting him to mandatory

pre-removal detention.           To the contrary, Ali’s current immigration

detention is based entirely on the attorney general’s exercise of

discretionary authority, an authority subject to the constitutional

requirement of due process. Under the circumstances presented, the

court    concludes       that    his   further    detention    cannot      withstand

constitutional scrutiny.           As stated in the court’s previous order,

and applying the applicable factors here, the Due Process Clause

compels Ali’s release from immigration detention pending a final

order of removal.

        Ali’s release will be subject to the imposition of release

conditions necessary to protect the public and to reasonably assure

his presence at future administrative proceedings. This order does

not extend to a detention period after a removal order is issued.

Detention pursuant to a removal order is required under 8 U.S.C. §

1231(a)(2), and is presumptively reasonable for a period of six

months,      and   the   court    will    not    interfere    with   the    attorney

general’s authority to take Ali into custody should removal be

ordered.



                                       CONCLUSION

        Accordingly, based on the above, IT IS HEREBY ORDERED that:

        1.   The petition for a writ of habeas corpus [ECF No. 1] is


                                           8
       CASE 0:18-cv-02617-DSD-LIB Document 51 Filed 07/30/19 Page 9 of 9



granted;

       2.   Respondents shall release Ali from custody within thirty

days    from   the   date   of   this   order,   and   shall   impose   release

conditions on Ali pursuant to 8 C.F.R. § 241.13(h); and

       3.   If Ali is not released within thirty days, a writ of

habeas corpus shall issue compelling Ali’s immediate release.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: July 30, 2019


                                            s/David S. Doty
                                            David S. Doty, Judge
                                            United States District Court




                                        9
